UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 22, 2010 Legacy Reserves LP (Exact name of registrant as specified in its charter)     Delaware 1-33249 16-1751069 (State or other jurisdiction of (Commission (IRS Employer incorporation) File Number) Identification No.) 303 W. Wall, Suite 1400 Midland, Texas (Address of principal executive offices) (Zip Code)   Registrant’s telephone number, including area code: (432) 689-5200 NOT APPLICABLE (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01. Completion of Acquisition or Disposition of Assets. On December 22, 2010, Legacy Reserves Operating LP, a wholly owned subsidiary of Legacy Reserves LP, completed the previously announced acquisition of certain oil and natural gas properties in the Permian Basin from COG Operating LLC, a wholly owned subsidiary of Concho Resources Inc., for cash consideration of $103.3 million, subject to customary post-closing adjustments. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Legacy Reserves LP By: Legacy Reserves GP, LLC, its General Partner Date:December 27, 2010 By: /s/ Steven H. Pruett Name: Steven H. Pruett Title: President, Chief Financial Officer and Secretary
